

AMENDED AND RESTATED GUARANTY
 
February 13, 2006
 
WHEREAS Cancable Inc., an Ontario corporation (“Cancable Canada”) Cancable
Holding Corp., a Delaware corporation (“Cancable Holding”) and Laurus Master
Fund, Ltd. a Cayman Islands company (“Laurus”) have entered into a Securities
Purchase Agreement dated December 31, 2005 (as amended, modified or supplemented
from time to time, the “2005 Securities Purchase Agreement”) providing for the
execution of the Related Agreements (as defined therein)(the “2005 Related
Agreements”);
 
WHEREAS Creative Vistas, Inc., an Arizona corporation (the “Parent”), A.C.
Technical Systems Ltd., an Ontario corporation (“A.C. Ltd.”), Creative Vistas
Acquisition Corp., an Ontario corporation (“Creative Vistas Acquisition”),
Cancable Holding, Iview Digital Video Solutions Inc., a federal Canadian
corporation (“Iview”) and Cancable, Inc., a Nevada corporation (“Cancable US”)
have given a guarantee dated December 31, 2005 in favour of Laurus (the “2005
Guarantee”);
 
WHEREAS Iview, the Parent and Iview Holding Corp., a Delaware corporation
(“Iview Holding”) have entered into a Securities Purchase Agreement dated
January 31, 2006 (as amended, modified or supplemented from time to time, the
“2006 Securities Purchase Agreement”) providing for the execution of the Related
Agreements (as defined therein)( the “2006 Related Agreements”);
 
WHEREAS it is a condition of the 2006 Securities Purchase Agreement that the
2005 Guaranty is amended and restated to among other things include the
obligations pursuant to the 2006 Securities Purchase Agreement and the 2006
Related Agreements;
 
NOW THEREFORE FOR VALUE RECEIVED, and in consideration of note purchases from,
loans made or to be made or credit otherwise extended or to be extended by
Laurus to or for the account of Cancable Canada, Iview and/or the Parent (each a
“Debtor” and collectively the “Debtors”), from time to time and at any time and
for other good and valuable consideration and to induce Laurus, in its
discretion, to purchase such notes, make such loans or extensions of credit and
to make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as Laurus may deem advisable, each of the
undersigned (and each of them if more than one, the liability under this Amended
and Restated Guaranty being joint and several) (jointly and severally referred
to as “Guarantors” or “the undersigned”) irrevocably and unconditionally
guarantees to Laurus, its successors, endorsees and assigns the prompt payment
when due (whether by acceleration or otherwise) of all present and future
obligations and liabilities of any and all kinds of the Debtors to Laurus and of
all instruments of any nature evidencing or relating to any such obligations and
liabilities upon which any Debtor or one or more parties and any Debtor are or
may become liable to Laurus, whether incurred by any Debtor as makers,
endorsers, drawers, acceptors, guarantors, accommodation parties or otherwise,
and whether due or to become due, secured or unsecured, absolute or contingent,
joint or several, and however or whenever acquired by Laurus, whether arising
under, out of, or in connection with (i) the 2005 Securities Purchase Agreement,
(ii) each 2005 Related Agreement, (the 2005 Securities Purchase Agreement and
the 2005 Related Agreements, as each may be amended, modified, restated or
supplemented from time to time, are collectively referred to herein as the “2005
Documents”), (iii) the 2006 Securities Purchase Agreement, (iv) each 2006
Related Agreement (the 2006 Securities Purchase Agreement and the Related
Agreements, as each may be amended, modified, restated or supplemented from time
to time are collectively referred to herein as the “2006 Documents”) or any
documents, instruments or agreements relating to or executed in connection with
the 2005 Documents, 2006 Documents or any documents, instruments or agreements
referred to therein or otherwise, or any other indebtedness, obligations or
liabilities of the Debtors to Laurus, whether now existing or hereafter arising,
direct or indirect, liquidated or unliquidated, absolute or contingent, due or
not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise (all of which are herein collectively referred
to as the “Obligations”), and irrespective of the genuineness, validity,
regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Debtor under Title 11, United States Code, the Bankruptcy and
Insolvency Act (Canada) (the “BIA”) and the Companies’ Creditors Arrangement Act
(the “CCAA”) including, without limitation, obligations or indebtedness of any
or all of the Debtors for post-petition interest, fees, costs and charges that
would have accrued or been added to the Obligations but for the commencement of
such case. For greater certainty, the Indebtedness (as defined in the Debenture
dated as of December 31, 2005 granted by A.C. Technical Systems Ltd. in favor of
Laurus registered as instrument No. DR463328) shall include the Obligations
hereunder. Terms not otherwise defined herein shall have the meaning assigned
such terms in the 2006 Securities Purchase Agreement. In furtherance of the
foregoing, the undersigned hereby agree as follows:
 

--------------------------------------------------------------------------------


 

1.  
No Impairment. Laurus may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Obligations or increase or decrease the interest
rate thereon, or any other agreement with any or all of the Debtors or with any
other party to or person liable on any of the Obligations, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between Laurus and any or all of the Debtors or any such other
party or person, or make any election of rights Laurus may deem desirable under
the United States Bankruptcy Code, as amended, the BIA, the CCAA, or any other
federal, provincial or state bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors’ rights
generally (any of the foregoing, an “Insolvency Law”) without in any way
impairing or affecting this Amended and Restated Guaranty. This instrument shall
be effective regardless of the subsequent incorporation, merger, amalgamation or
consolidation of any of the Debtors or Guarantors, or any change in the
composition, nature, personnel or location of any of the Debtors or Guarantors
and shall extend to any successor entity to any of the Debtors or Guarantors,
including a debtor in possession or the like under any Insolvency Law.

 
2

--------------------------------------------------------------------------------


 

2.  
Guaranty Absolute. Each of the undersigned jointly and severally guarantees that
the Obligations will be paid strictly in accordance with the terms of the 2005
Documents and 2006 Documents and/or any other document, instrument or agreement
creating or evidencing the Obligations, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Debtors with respect thereto. Guarantors hereby knowingly
accept the full range of risk encompassed within a contract of “continuing
guaranty” which risk includes the possibility that the Debtors will contract
additional indebtedness for which Guarantors may be liable hereunder after the
Debtors’ financial condition or ability to pay their lawful debts when they fall
due has deteriorated, whether or not the Debtors have properly authorized
incurring such additional indebtedness. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to the Debtors, have been made by Laurus to
induce the undersigned to enter into this Amended and Restated Guaranty and
(ii) any extension of credit to the Debtors shall be governed solely by the
provisions of the 2005 Documents and 2006 Documents. The liability of each of
the undersigned under this Amended and Restated Guaranty shall be absolute and
unconditional, in accordance with its terms, and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation: (a) any waiver, indulgence, renewal, extension,
amendment or modification of or addition, consent or supplement to or deletion
from or any other action or inaction under or in respect of the 2005 Documents
and 2006 Documents or any other instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (b) any lack of
validity or enforceability of any 2005 Document and/or 2006 Document or other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (c) any furnishing of any additional
security to Laurus or its assignees or any acceptance thereof or any release of
any security by Laurus or its assignees, (d) any limitation on any party’s
liability or obligation under the 2005 Documents and/or 2006 Documents or any
other documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Debtors, or any action taken with respect to this Amended and Restated Guaranty
by any trustee, receiver, interim receiver, or receiver and manager, or by any
court, in any such proceeding, whether or not the undersigned shall have notice
or knowledge of any of the foregoing, (f) any exchange, release or nonperfection
of any collateral, or any release, or amendment or waiver of or consent to
departure from any guaranty or security, for all or any of the Obligations or
(g) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the undersigned. Any amounts due from the undersigned to
Laurus shall bear interest until such amounts are paid in full at the highest
rate then applicable to the Obligations. Obligations include post-petition
interest whether or not allowed or allowable.

 

3.  
Waivers.

 
(a)  This Amended and Restated Guaranty is a guaranty of payment and not of
collection. Laurus shall be under no obligation to institute suit, exercise
rights or remedies or take any other action against any of the Debtors or any
other person liable with respect to any of the Obligations or resort to any
collateral security held by it to secure any of the Obligations as a condition
precedent to the undersigned being obligated to perform as agreed herein and
each of the Guarantors hereby waives any and all rights which it may have by
statute or otherwise which would require Laurus to do any of the foregoing. The
obligations of each Guarantor hereunder are independent of the Obligations and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Amended and Restated Guaranty, irrespective of whether any
action is brought against the Debtors or whether any of the Debtors are joined
in any such action or actions. Each of the Guarantors further consents and
agrees that Laurus shall be under no obligation to marshal any assets in favor
of Guarantors, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Laurus, the Debtors
and/or the undersigned with respect to the undersigned’s obligations under this
Amended and Restated Guaranty, or which the Debtors may assert on the underlying
debt, including but not limited to failure of consideration, breach of warranty,
fraud, payment (other than cash payment in full of the Obligations), statute of
frauds, bankruptcy, infancy, statute of limitations, accord and satisfaction,
and usury.
 
3

--------------------------------------------------------------------------------


 
(b)  Each of the undersigned further waives (i) notice of the acceptance of this
Amended and Restated Guaranty, of the making of any such loans or extensions of
credit, and of all notices and demands of any kind to which the undersigned may
be entitled, including, without limitation, notice of adverse change in any of
the Debtor’s financial condition or of any other fact which might materially
increase the risk of the undersigned and (ii) presentment to or demand of
payment from anyone whomsoever liable upon any of the Obligations, protest,
notices of presentment, non-payment or protest and notice of any sale of
collateral security or any default of any sort.
 
(c)  Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Laurus, the
undersigned shall not be entitled to be subrogated to any of the rights of
Laurus against any of the Debtors or against any collateral or guarantee or
right of offset held by Laurus for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution, indemnification or
reimbursement from any of the Debtors in respect of payments made by the
undersigned hereunder, until all amounts owing to Laurus by the Debtors on
account of the Obligations are paid in full and Laurus’ obligation to extend
credit pursuant to the 2005 Documents and 2006 Documents have been terminated.
If, notwithstanding the foregoing, any amount shall be paid to the undersigned
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full and Laurus’ obligation to extend credit
pursuant to the 2005 Documents and 2006 Documents shall not have been
terminated, such amount shall be held by the undersigned in trust for Laurus,
segregated from other funds of the undersigned, and shall forthwith upon, and in
any event within two (2) business days of, receipt by the undersigned, be turned
over to Laurus in the exact form received by the undersigned (duly endorsed by
the undersigned to Laurus, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Laurus may determine, subject to
the provisions of the 2005 Documents and 2006 Documents. Any and all present and
future debts and obligations of the Debtors to any of the undersigned are hereby
waived and postponed in favor of, and subordinated to the full payment and
performance of, all present and future debts and Obligations of the Debtors to
Laurus.
 

4.  
Indemnity. As an original and independent obligation under this Amended and
Restated Guaranty each Guarantor shall:

 
 
4

--------------------------------------------------------------------------------


 
(a)  indemnify Laurus and keep Laurus indemnified against any cost, loss,
expense or liability of whatever kind resulting from the failure by any of the
Debtors to make due and punctual payment of any of the Obligations or resulting
from any of the Obligations being or becoming void, voidable, unenforceable or
ineffective against the Debtors (including, but without limitation, all legal
and other costs, charges and expenses incurred by Laurus, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Amended and Restated Guaranty); and
 
(b)  pay on demand the amount of such cost, loss, expense or liability whether
or not Laurus has attempted to enforce any rights against any of the Debtors or
any other person or otherwise.
 

5.  
Security. All sums at any time to the credit of the undersigned and any property
of the undersigned in Laurus’ possession or in the possession of any bank,
financial institution or other entity that directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common control
with, Laurus (each such entity, an “Affiliate”) shall be deemed held by Laurus
or such Affiliate, as the case may be, as security for any and all of the
undersigned’s obligations to Laurus and to any Affiliate of Laurus, no matter
how or when arising and whether under this or any other instrument, agreement or
otherwise.

 

6.  
Representations and Warranties. Each of the undersigned respectively, hereby
jointly and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the 2005 Documents and 2006 Documents have been irrevocably
terminated), that:

 
(a)  Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.
 
(b)  Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Amended and
Restated Guaranty and has taken all necessary corporate, partnership or limited
liability company, as the case may be, action to authorize the execution,
delivery and performance of this Amended and Restated Guaranty.
 
(c)  Legal, Valid and Binding Character. This Amended and Restated Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting the enforcement of creditor’s rights and general
principles of equity that restrict the availability of equitable or legal
remedies. 
 
(d)  Violations. The execution, delivery and performance of this Amended and
Restated Guaranty will not violate any requirement of law applicable to it or
any contract, agreement or instrument to it is a party or by which it or any of
its property is bound or result in the creation or imposition of any mortgage,
lien or other encumbrance other than to Laurus on any of its property or assets
pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
5

--------------------------------------------------------------------------------


 
(e)  Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amended and Restated Guaranty by it, except to the extent
that the failure to obtain any of the foregoing could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
 
(f)  Litigation. Other than as disclosed in Schedule 6(f) hereto, no litigation,
arbitration, investigation or administrative proceeding of or before any court,
arbitrator or governmental authority, bureau or agency is currently pending or,
to the best of its knowledge, threatened (i) with respect to this Amended and
Restated Guaranty or any of the transactions contemplated by this Amended and
Restated Guaranty or (ii) against or affecting it, or any of its property or
assets, which, in each of the foregoing cases, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.
 
(g)  Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the 2005 Documents and 2006 Documents or other Obligation incurred by the
Debtors to Laurus.
 

7.  
Acceleration.

 
(a)  If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by any of the Debtors or any of
the undersigned to Laurus, or any of the Debtors or any of the undersigned
should at any time become insolvent, or make a general assignment, or if a
proceeding in or under any Insolvency Law shall be filed or commenced by, or in
respect of, any of the undersigned, or if a notice of any lien, levy, or
assessment is filed of record with respect to any assets of any of the
undersigned by the United States of America or Canada, or any respective
department, agency, or instrumentality of either country, or if any taxes or
debts owing at any time or times hereafter to any one of them becomes a lien or
encumbrance upon any assets of the undersigned in Laurus’ possession, or
otherwise, any and all Obligations shall for purposes hereof, at Laurus’ option,
be deemed due and payable without notice notwithstanding that any such
Obligation is not then due and payable by the Debtors.
 
(b)  Each of the undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, Laurus shall have the right to accelerate such
undersigned’s obligations hereunder.
 

8.  
Payments from Guarantors. Laurus, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other guarantors, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.

 
6

--------------------------------------------------------------------------------


 

9.  
Tax Gross Up. Any and all payments by each Guarantor hereunder, and any amounts
on account of interest or deemed interest, shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on net income or franchise taxes of Laurus by the
jurisdiction in which such person is organized or has its principal office (all
such non-excluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, “Taxes”). If any Guarantor shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
Laurus, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 9) Laurus
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.

 
In addition, each Guarantor agrees to pay to the relevant governmental authority
in accordance with applicable law any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Amended and Restated
Guaranty (“Other Taxes”). Each Guarantor shall deliver to Laurus official
receipts, if any, in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes or other evidence of payment
reasonably acceptable to Laurus.
 
Each Guarantor hereby indemnifies and agrees to hold Laurus harmless from and
against Taxes and Other Taxes (including, without limitation, Taxes and Other
Taxes imposed on any amounts payable under this Section 9) paid by such person,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Such indemnification shall be paid within ten (10) days from the date on which
any such person makes written demand therefore specifying in reasonable detail
the nature and amount of such Taxes or Other Taxes.
 

10.  
Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including, without limitation, expenses for legal services of every kind)
relating or incidental to the enforcement or protection of the rights of Laurus
hereunder or under any of the Obligations.

 

11.  
No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and Laurus’ obligation to extend credit pursuant to the 2005
Documents and 2006 Documents has been irrevocably terminated. If any of the
present or future Obligations are guaranteed by persons, partnerships or
corporations in addition to the undersigned, the death, release or discharge in
whole or in part or the bankruptcy, amalgamation, merger, consolidation,
incorporation, liquidation or dissolution of one or more of them shall not
discharge or affect the liabilities of any undersigned under this Amended and
Restated Guaranty.

 
7

--------------------------------------------------------------------------------


 

12.  
Recapture. Anything in this Amended and Restated Guaranty to the contrary
notwithstanding, if Laurus receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, interim receiver or
receiver and manager or any other party under any Insolvency Law, common law or
equitable doctrine, then to the extent of any sum not finally retained by
Laurus, the undersigned’s obligations to Laurus shall be reinstated and this
Amended and Restated Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Laurus, which payment shall be
due on demand.

 

13.  
Books and Records. The books and records of Laurus showing the account between
Laurus and the Debtors shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.

 

14.  
No Waiver. No failure on the part of Laurus to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Laurus of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Laurus or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Laurus at any time and from time
to time.

 

15.  
Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED ON OR WITH RESPECT TO THIS AMENDED AND RESTATED GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE
UNDERSIGNED DOES HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LAURUS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LAURUS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

16.  
Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA. EACH OF THE UNDERSIGNED
EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK FOR ALL PURPOSES IN CONNECTION HEREWITH.
ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST LAURUS INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF THE STATE OF
NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. THE UNDERSIGNED FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH OF
THE UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.

 
8

--------------------------------------------------------------------------------


 

17.  
Judgment Currency. If, for the purpose of obtaining or enforcing judgment
against any Guarantor in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
section referred to as the “Judgment Currency”) an amount due under this Amended
and Restated Guaranty in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the business day immediately preceding (a) the date of actual
payment of the amount due, in the case of any proceeding in the courts of New
York or in the courts of any other jurisdiction that will give effect to such
conversion being made on such date, or (b) the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this section being hereinafter in this section referred to as the “Judgment
Conversion Date”).

 
If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Guarantor under this section shall be due as a separate debt
and shall not be affected by judgment being obtained for any other amounts due
under or in respect of this Amended and Restated Guaranty.
 

18.  
Severability. To the extent permitted by applicable law, any provision of this
Amended and Restated Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 
9

--------------------------------------------------------------------------------


 

19.  
Amendments, Waivers. No amendment or waiver of any provision of this Amended and
Restated Guaranty nor consent to any departure by the undersigned therefrom
shall in any event be effective unless the same shall be in writing executed by
each of the undersigned directly affected by such amendment and/or waiver and
Laurus.

 

20.  
Notice. All notices, requests and demands to or upon the undersigned, shall be
in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.

 

21.  
This Amended and Restated Guaranty may be executed in any number of counterparts
which shall, collectively and separately constitute one agreement. Any signature
delivered by a party by facsimile transmission or by sending a scanned copy by
electronic mail shall be deemed an original signature hereto.

 

22.  
Successors. Laurus may, from time to time, without notice to the undersigned,
sell, assign, transfer or otherwise dispose of all or any part of the
Obligations and/or rights under this Amended and Restated Guaranty. Without
limiting the generality of the foregoing, Laurus may assign, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Obligations. In each such event, Laurus, its
Affiliates and each and every immediate and successive purchaser, assignee,
transferee or holder of all or any part of the Obligations shall have the right
to enforce this Amended and Restated Guaranty, by legal action or otherwise, for
its own benefit as fully as if such purchaser, assignee, transferee or holder
were herein by name specifically given such right. Laurus shall have an
unimpaired right to enforce this Amended and Restated Guaranty for its benefit
with respect to that portion of the Obligations which Laurus has not disposed
of, sold, assigned, or otherwise transferred.

 

23.  
It is understood and agreed that any person or entity that desires to become a
Guarantor hereunder, or is required to execute a counterpart of this Amended and
Restated Guaranty after the date hereof pursuant to the requirements of any of
the 2005 Documents or 2006 Documents, shall become Guarantor hereunder by
(x) executing a joinder agreement in form and substance satisfactory to Laurus,
(y) delivering supplements to such exhibits and annexes to such 2005 Documents
or 2006 Documents as Laurus shall reasonably request and (z) taking all actions
as specified in this Amended and Restated Guaranty as would have been taken by
such Guarantor had it been an original party to this Amended and Restated
Guaranty, in each case with all documents required above to be delivered to
Laurus and with all documents and actions required above to be taken to the
reasonable satisfaction of Laurus.

 

24.  
Release. Nothing except cash payment in full of the Obligations shall release
any of the undersigned from liability under this Amended and Restated Guaranty.

 
10

--------------------------------------------------------------------------------


 

25.  
Limitation of Obligations under this Amended and Restated Guaranty. Each
Guarantor and Laurus (by its acceptance of the benefits of this Amended and
Restated Guaranty) hereby confirms that it is its intention that this Amended
and Restated Guaranty not constitute (i) a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar federal, provincial or state law; or (ii) a preference or a preferential
transfer for purposes of the BIA or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in any bankruptcy,
insolvency or similar proceeding with respect to the Debtors. To effectuate the
foregoing intention, each Guarantor which is subject to the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act or any similar US federal or state law and
Laurus (by its acceptance of the benefits of this Amended and Restated Guaranty)
hereby irrevocably agrees that the Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors (including this Amended and
Restated Guaranty), result in the Obligations of such Guarantor under this
Amended and Restated Guaranty in respect of such maximum amount not constituting
a fraudulent transfer or conveyance, preference or preferential transfer.

 

26.  
Understanding With Respect to Waivers and Consents. Each Guarantor warrants and
agrees that each of the waivers and consents set forth in this Amended and
Restated Guaranty is made voluntarily and unconditionally after consultation
with outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor otherwise may have against the Debtors, Laurus or any other
person or entity or against any collateral. If, notwithstanding the intent of
the parties that the terms of this Amended and Restated Guaranty shall control
in any and all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 

27.  
Remedies Not Exclusive. The remedies conferred upon Laurus in this Amended and
Restated Guaranty are intended to be in addition to, and not in limitation of
any other remedy or remedies available to Laurus under applicable law or
otherwise.

 
[Remainder of this page has been intentionally left blank.]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amended and Restated Guaranty has been executed by the
undersigned this 13th day of February, 2006.
 


 

   
CREATIVE VISTAS, INC. (Arizona)
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3
   
 
CANCABLE HOLDING CORP. (Delaware)
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3
   
 
CANCABLE, INC. (Nevada)
 
   
By:
/s/ ROSS JEPSON
     
Name: Ross Jepson
Title: President and Secretary
Address: 2321 Fairview Street, Suite 100, Burlington, Ontario L7R 2E3
   
 
CREATIVE VISTAS ACQUISITION CORP. (Ontario)
 
   
By:
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
Title: President and Secretary
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3
   
 
A.C. TECHNICAL SYSTEMS LTD. (Ontario)
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3

 
12

--------------------------------------------------------------------------------


 

   
CANCABLE INC. (Ontario)
 
   
By:
/s/ HEUNG HUNG LEE
     
Name: Heung Hung Lee
Title: Secretary
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3
   
 
IVIEW HOLDING CORP. (Delaware)
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3
   
 
IVIEW DIGITAL VIDEO SOLUTIONS INC.
 
   
By:
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
Title: President
Address: 2100 Forbes Street, Units 8-10, Whitby, Ontario L1N 9T3



 
13

--------------------------------------------------------------------------------

